EXHIBIT 10.19
DFC GLOBAL CORP.
2007 STOCK PLAN
NOTICE OF GRANT OF STOCK OPTION
     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of the Common Stock of Dollar Financial Corp. (the “Company”):

      Optionee:
 
    Grant Date:
 
    Vesting Commencement Date:
 
    Exercise Price: $
 
    Number of Option Shares          shares
 
   
Expiration Date:
  [enter date, no later than 10 years from grant date]
 
   
Type of Option:
          Incentive Stock Option
 
   
 
    X   Nonqualified Stock Option

     Exercise Schedule The option shares shall become vested and exercisable
with respect to ______ of the option shares commencing on the Vesting
Commencement Date, provided that Optionee remains in continuous status as an
employee, director or consultant with the Company through each such date. In no
event shall the Option become exercisable for any additional Option shares after
the Optionee’s cessation of Continuous status as an employee, director or
consultant.
     Optionee understands and agrees that the Option is granted subject to and
in accordance with the terms of the Dollar Financial Corp. 2007 Equity Incentive
Plan (the “Plan”) and in satisfaction of the applicable equity award described
in the Employment Agreement. Optionee further agrees to be bound by the terms of
the Plan and the terms of the Option as set forth in the Stock Option Agreement
attached hereto as Exhibit A. Optionee hereby acknowledges the receipt of a copy
of the official prospectus for the Plan in the form attached hereto as
Exhibit B. A copy of the Plan is available upon request made to the Corporate
Secretary at the Company’s principal offices.
     Employment at Will. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Parent or Subsidiary
employing or retaining Optionee), DFG or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.

 



--------------------------------------------------------------------------------



 



     Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the Employment Agreement or in the attached
Stock Option Agreement, as applicable.
DATED:

              DFC GLOBAL CORP.
 
       
 
  By:    
 
       
 
            Title:
 
       
 
                  OPTIONEE Signature
 
                  OPTIONEE — please print name clearly

 